'It   •••   u. •


                                     TROY EUGENE HUFFMASTER
                                        TDCJ-CID# 1537487
                                      WILLIAM CLEMENTS UNIT
                                          9601 SPUR 591
                                      AMARILLO, TEXAS 79107



            HONORABLE CLERK
            ABEL ACOSTA
            TEXAS COURT OF CRIMINAL APPEALS
            P.O. BOX 12308, CAPITAL STATION
            AUSTIN, TEXAS
                      78711                                        RECEIVED~~
                                                              COURT OF CRIII/iiNAL APPEALS
            RE; FILING OF PETITION FOR WRIT OF MANDAMUS              MAR 12 2015

            Dear Honorable Clerk:

                   Please find enclosed my ''PETITION FOR WRIT OF MANDAMUS" for

            presentation to the Honorable Justices for consideration.

                   There are no copy-services available in TDCJ-CID so       I   am unable

            to make any additional copies or serve the District Court (Respon-

            dent) with a copy of this Petition. If additional copies are re-

            quired would you please make them.

                   I thank you in advance for your time and attention in this matter.



            Sincerely yours,

            ~~l:Ltt-~-·
                     3--8 -(~
            Troy Eugene Huffmaster

            Pro Se Representation
,. .   ..
                               APP. NO. ________________



                                        IN THE

                         TEXAS COURT OF CRIMINAL APPEALS

                                   AT AUSTIN, TEXAS

                                    *************

                           IN RE TROY EUGENE HUFFMASTER,

                                 PETITIONER/RELATOR.

                                    *************

       TROY EUGENE HUFFMASTER,             §        IN THE 214TH JUDICIAL
       TDCJ-CID#l537487,                   §
                 RELATOR,                  §
                                           §
       vs.                                 §
                                           §
                                           §          DISTRICT COURT OF
                                           §
       NUECES COUNTY DISTRICT JUDGE,       §
       JOSE LONGORIA,                      §
       IN HIS OFFICIAL CAPACITY,           §
                 RESPONDENT.               §        NUECES COUNTY, TEXAS



       *****************************************************************

                          PETITION FOR WRIT OF MANDAMUS

       *****************************************************************



       TO THE HONORABLE JUDGES OF THE COURT·OF CRIMINAL APPEALS:



             COMES NOW, Troy Eugene Huffmaster,     the petitioner, pro se,

       and respectfully moves this Honorable Court to issue a Writ of

       Mandamus and order the Honorable Jose Longoria,      in his official

       capacity as the District Judge of the 2l4th Judicial District of

       Nueces County, Texas,   to either grant or deny Petitioner's "MOTION

       TO COMPLY WITH COURT OF APPEALS MODIFICATION OF JUDGMENT."
                               Page 2.



                                  I.

                       JURISDICTION STATEMENT

   Jurisdiction of this Court is invoked     p~rsuant    to Texas Code

of Criminal Procedure, Article 4.04,     Sections·! and 2, or whatever

applicable Texas Code of Criminal Procedure, statute or rule neces-

sary to invoke· jurisdiction of this Court. Petitioner/Relator, re-

quests that this Court liberally construe his pleading in light of

Haines v Kerner, 404 U.S. 519, 521 (1972).

                                 II.

                        STATEMENT OF THE CASE

     1. On May 28, 2009,   the Court of Appeals of the Thirteenth

District of Texas, Corpus Christi-Edinburg, modified Petitioner's

Judgment by stating the following:

   "The written judgment recites that the underlying offense,

escape,   is a second-degree felony.   However,    Huffmaster was indicted

for third-degree felony escape, and the jury found him guilty of

that offense. The State points out the judgment should be reformed

to show the conviction was a conviction for third-degree felony

escape from a secure correctional facility. We agree and therefore

modify the judgment to show Huffmaster was convicted of third-

degree felony escape from a secure correctional facility."        (See

Court of Appeals Memorandum Opinion at 19 attached as EXHIBIT A).

(Attached to this Petition).

     2. On approximately November 1, 2013,        Petitioner filed an

application for writ of habeas corpus with the 214th Judicial Dis-

trict Court of Nueces County, Texas.
...
                                               Page 3.



               3. On approximately December 3, 2013, Petitioner received a

        copy of the State's Answer.          Included within the State's Answer was

        a copy of Petitioner's Judgment which illustrated the fact that

        the   Co~rt   of Appeals modification of Judgment was never complied

        with because the Judgment states: Offense for which Defendant Con-

        victed: ESCAPE, BODILY INJURY. Degree of Offense:                      2ND DEGREE FELONY.

        (See Judgment attached as EXHIBIT B).                (Attached to this Petition).

              4. On approximately July of 2014,               Petitioner filed a           "MOTION

        TO ENFORCE COURT OF APPEALS MODIFICATION OF JUDGMENT," with the

        Court of Appeals.

      -----5 .    On approxi-m-ate 1 y   Au~-e-f--.2-Q-1-4-,-t--R-e-C-0-l:H"-t--G f   App~~------~


        denied Petitioner's Motion to Enforce Court of Appeals Modification

        of Judgment.

              6. On approximately August of 2014,                the Court of Appeals

        denied Petitioner's pro se Motion to Respond to                     th~   State's Answer.

        (The State partly stated that Petitioner's Motion was not properly

        in front'of the Court cited it was not a Writ of Mandamus).

              7. On approxiamtely September of 2014,                  the Court of Appeals

        DISMISSED FOR WANT OF JURISDICTION,              Petitioner's pro se Motion for

        Reconsideration.

              8. On approximately October 2nd, 2014,                 Petitioner filed with

        the 2l4th Judicial District Court a motion titled:                        "MOTION TO COM-

        PLY WITH COURT OF APPEALS MODIFICATTON OF JUDGMENT."                          (Attached to

        this Petition).

              9. On approximately December 23rd, 2014,                   Petitioner filed with

        the 214th Judicial District Court a motion titled:                        "MOTION TO COMPEL
...
                                        Page 4.



      COURT TO RULE ON PENDING MOTION TO COMPLY WITH COURT OF APPEALS

      MODIFICATION OF JUDGMENT."

           10. On approximately January 28,       2015,   Petitioner filed with

      the 214th Judicial Court a motion titled: PETITIONER'S SECQND MOTION

      TO COMPEL COURT TO RULE ON PENDING MOTION TO COMPLY WITH COURT OF

      APPEALS MODIFICATION OF JUDGMENT."

                                          III.

                        ARGUMENTS: REASONS WHY WRIT SHOULD ISSUE
                   A.    MANDAMUS SHOULD ISSUE BECAUSE PETITIONER
                             HAS NO OTHER ADEQUATE REMEDY

      RELATOR

      Troy Eugene Huffmaster, TDCJ-CID# 1537487 is an offender incar-

      cerated in the Texas Department of Criminal Justice and is appear-

      ing pro se, who can be locted at the William Clements Unit, 9601

      Spur 591, Amarillo, Texas 79107.

         Relator has exhausted his remedies and has no other adequate

      remedy at law. The act sought to be compelled is ministerial, not

      discretionary in nature.

      RESPONDENT

      Respondent, Jose Longoria,      1n his official capacity as the District

      Judge of Nueces County, Texas has a ministerial duty to rule on

      Motions properly filed 'and before the Court. Consideration of a

      motion properly filed before a trial court is ministerial. See

      White v Roper,      640 S.W.2d 586,594-596 (Tex.Crim.App.l982).

        B. THE DISTRICT COURT JUDGE FAILED TO PERFORM HIS MINISTERIAL
            DUTY AND RULE ON PETITIONER'S MOTION TO COMPLY WITH THE
           COURT OF APPEALS MANDATE TO MODIFY PETITIONER'S JUDGMENT
...
                                           Page 5.



            Fundamental requirements of due process mandate an opportunity

      to be heard. Creel v District Attorney for Medina County, 818 S.W.
2d 45, 46 (Tex.Crim.App.l99l).         Thu~,   a district court may be com-

      pelled via mandamus to consider and rule on a pending             mo~ion   pre-

      sented to the court. See State ex rel. Curry v Gray, 726 S.W.2d 125,

      128    (Tex~Crim.App.l987);   Cf.,    In re Christensen, 39 S.W.3d 250 (Tex.

      App.-Amarillo 2000).

            The Court of Appeals issued a mandate in this case to modify

      Petitioner's Judgment to show a conviction for a third-degree felony

      escape rather than a second-degree felony escape causing bodily

      injury. The trial court failed to c?mply with the Court of Appeals

      mandate. A "Mandate'' is the official notice of the action of the

      appellate court directed to the court below, advising it of the

      action of the appellate court and directing it to have its judgment

      duly recognized, obeyed, and executed." See Saudi v Brieven, 176
S.W.3d 108 (Tex.App.-Houston [lst Dist.] 2004). The mandate has

      also been described as "a command of the court, which the court is

      authorized to give and which must be obeyed.'' See Williams v State,

      899 S.W.2d 13, 15 (Tex.App.-Houston [lst Dist.]          2004).

            To date,   Petitioner/Relator has received no response from the

      Respondent regarding Petitioner's/Relator's above stated Motion's

      properly before the court. As is clear from Petitioner's/Relator's

      Motions; Petitioner/Relator has repeatedly put Respondent on notice

      that Petitioner/Relator seeks a ruling on the Motions properly

      filed with said court.

         In contrast to Petitioner's /Relator's efforts, Respondent has
                                Page 6.



wholly failed to perform its ministerial duty,        is acting in bad

faith,    and has also failed to afford Petitioner/Relator the pro-

fessional and common courtesy of a ruling on said Motion's despite

Petitioner's/Relator's diligent efforts to have the court obey the

Court of Appeals mandate which has caused Petitioner severe pre-

judice in the eyes of the unit classification department and the

Amarillo Parole Board members.

                C.  THIS COURT HAS JURISDICTION OVER THE
         214TH JUDICIAL DISTRICT COURT OF NUECES COUNTY, TEXAS

   The Respondent has failed in its ministerial duty to rule on

Petitioner's/Relator's pending Motions which is a violation of due

process. This Court has jurisdiction      p~rsuant   to Texas Code of

Criminal Procedure,    Article 4.04,   Sections 1 and 2.

               D.   A WRIT OF MANDAMUS SHOULD BE ISSUED

   A "writ of mandamus is an order directing a public official or

public body to perform a duty exacted by law." United States v Den-

son, 603 F.2d 1143, 1146 (5th Cir.l979).      It "is an extraordinary

remedy for extraordinary causes." In re Corrugated Container Anti-

trust Litig. Mead Corp., 614 F.2d 958, 961-62 (5th Cir.l980). To

obtain the writ, the petitioner must show "that no other adequate

means .exist to attain the requested relief and that his right to

issuance of the writ is "clear and indisputable." In re Willy, 831
F.2d 545, 549 (5th Cir.l987). The issuance of the writ is within

the Court's discretion. Densen, 603 F.2d at 1146.

   Petitioner/Relator,    incorporates herein by reference, the legal

arguments set forth in his MOTION TO COMPLY WITH COURT OF APPEALS

MODIFICATION OF JUDGMENT; MOTION TO COMPEL COURT TO RULE ON PENDING
                              Page 7.



MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION OF JUDGMENT;

PETITIONER'S SECOND MOTION TO COMPEL COURT TO RULE ON PENDING

MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION OF JUDGMENT;

as if fully printed herein to support the issuance of a Writ of

Mandamus.

   WHEREFORE, based on the above,   Troy Eugene Huffmaster, urges

this Honorable Court to issue a writ of mandamus directing the

214th Judicial District Court of Nueces County, Texas, to issue a

ruling either granting or denying his Motion To Comply With Court

of Appeals Modification Of Judgment.
                              f":}-~
Respectfully submitted on this~day      of(Y\~             I   2015.



-Tii_;~ Hv~P A~-
     '-
Troy Eugene Huffmaster




                         INMATE DECLARATION


   I, Troy Eugene Huffmaster, TDCJ-CID# 1537487, being presently
incarcerated in the Texas Department of Criminal Justice, declare
under the penalty of perjury that the facts and allegations in the
Petition for Writ of Mandamus are true and correct.


·1(2o11-LSP~
Troy Eugene Huffmaster
Petitioner/relator
                        ATTACHED EXHIBITS



#l. ORIGINAL MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION
    OF JUDGMENT.



#2. MOTION TO COMPEL.



#3. PETITIONER'S SECOND MOTION TO COMPEL.
                              TROY HUFFMASTER
                             TDCJ-CID# 1537487
                           WILLIAM CLEMENTS UNIT
                               9601 SPUR 591
                              AMARILLO, TEXAS
                                   79107


PATSY PEREZ, HONORABLE CLERK
DISTRICT COURT/COUNTY COURTS OF LAW
P.O. BOX 2987
901 LEOPARD STREET
CORPUS CHRISTI, TEXAS
                 78403

RE: FILING OF "MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION
    OF JUDGMENT" CAUSE NO. 08-CR-2271-F



Dear Honorable Clerk:

   Please find enclosed for presentation to the Honorable Judge

Jose Longoria my,    "MOTION TO COMPLY WITH COURT OF APPEALS MODIFI-·

CATION OF JUDGMENT."
                                                                J
   There are no    ~opy   services available in TDCJ-CID so I am unable

to serve a copy of this Motion to the Nueces County District Attor-

ney's D££ice if ~equired.     Wovld   yg~ pleft~e rn~ke any neeaed   copies.

   I thank you in advance for your time and attention in this very

important matter.



Sincerely yours,
-&ofFJ~~---------~-------------~-------
Troy Huffmaster
Pro Se representation
                                                        Cause No. 08-CR-2271-F



                   EX PARTE                                              §            IN THE DISTRICT COURT

                                                                         §

                   TROY HUFFMASTER                                       §            214TH JUDICIAL DISTRICT

                                                                         §

                   TDCJ-CID# 1537487                                     §            NUECES COUNTY, TEXAS



                   *****************************************************************

                                                        MOTION TO COMPLY WITH

                                      COURT OF APPEALS MODIFICATION OF JUDGMENT

                  *****************************************************************


                  TO THE HONORABLE JUDGE JOSE LONGORIA:


                               COMES NOW, Troy Huffmaster, Petitioner, pro se, and respect-

                  fully moves this Court to coffiply with the Court of Appeals Modi-

                  f i cat i on o f    J   u d g men t . '!' h e Pet i t i one r 1-li ll s h o '\·! t h i s Honor a b 1 e

                  Court as follows:

                               1. On May 28,       2009,     the Court of Appeals modified Petitioner's

                  Judgment by stating the following:

                          "The written judgment recites that the underlying offense,                                       es-

                  cape     I    is a secona aegree felony.                However I      HTITfma-.st:er was -i-rm-icted

                  for third-degree felony escape, and the jury found him guilty of

                  that offense. The State points out the judgment should be reformed

                  to show the conviction was a conviction for third-degree felony
-   --·-·-------~------   ·----




                 modify the judgment to show Huffmaster was convicted of third-

                 degree felony escape from a secure correctional facility."                                          (See

                 Court of Appeals Memorandum Opinion at 19 attached as EXHIBIT A).
                                        Page 2.



        2. On approximately November 1, 2013,           Petitioner filed an

 application for a writ of habeas corpus with this Court.

        3. On approximately December 3, 2013, Petitioner received a

 copy of the State's Answer.           Included within the State's Answer

was a copy of this Court's Judgment which illustrates that the

~curt   of Appeals modification was never complied with because the

 judgment states: Offense for which Defendant Convicted: ESCAPE,

BODILY INJURY. Degree of Offense: 2ND DEGREE FELONY.               (See Judgment

attached as EXHIBIT B).

                                   REQUESTED RELIEF

    Petitioner's request is really very simple. The Court of Appeals

modified this Petitioner's Judgment to reflect a third-degree

felony escape, and,         executed a Mandate to that effect.       A "Mandate"

is the official notice of the action of the appellate court,

dir.ec.tin.g tbi.s   CQ.ub"t,   q.(lvising it of the a,c;tioi1 of the appellate

court and directing it to have its judgment duly recognized,                   obeyed,

and executed. See e.g., Saudi v Brieven, 176 S.W.3d 108 (Tex.App.-

Houston [lst Dist]        2004).

   Therefore, when Petitioner received a copy of the Judgment in

this case during the habeas corpus proceeaings,             that Jli.Clgmenf

should have reflected the Court of Appeals modification that Peti-

tioner was convicted of a third-degree felony escape. Instead,

Petitioner has been unduly prejudiced in the eyes of the Amarillo



department, because they are all under the "incorrect" belief that

Petitioner was convicted of second-degree felony escape causing

bodily injury, and their files reflect the same.
                                              Page 3.



   This is easily demonstrated by the JUDGMENT OF CONVICTION BY

JURY attached as EXHI-BIT      11
Barb. 11
                                              This Judgment "should" state: Offense

for which Defendant convicted: THIRD-DEGREE ESCAPE instead of what

EXHIBIT   11
               B" states; ESCAPE, BODILY INJURY. Under Degree of Offense

it should state: THIRD-DEGREE FELONY instead of: 2ND DEGREE FELONY.

   Therefore,      this Honorable Court has a ministerial duty to com-

ply with the Court of Appeals Mandate ordering a modification of

Petitioner's Judgment to reflect that Petitioner was convicted of
                                                        \

a third-degree felony escape and not a second-degree felony escape

causing bodily injury.

   Therefore,      Petitioner requests this Honorable Court to send

reformed copies of the JUDGMENT OF CONVICTION BY JURY to the Texas

Department of Criminal Justice- Correctional Institutional Divisions

and the Amarillo Parole Board reflecting that Petitioner was con-

victed of third-degree felony·escape and not second-degree felony

escape causing bodily injury.

WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Honorable
Court will take immediate action and reform the Judgment of Con-
viction to reflect that Petitioner was convicted of a third-degree
felony escape rather than second-degree felony escape causing bodily
injury and immediately send copies of the reformed Judgment to TDCJ-
CID and the Amarillo Parole Board.

Respectfully submitted,

~-R~Y HJ~r~-·
Troy Buffmaster
Pro Se Representation
                                            Cause No. 08-CR-2271-F

        EX PARTE                                      §            IN THE DISTRICT COURT

        TROY HUFFMASTER                               §           214TH JUDICIAL DISTRICT

        TDCJ-CIDi 1537487                             §           NUECES COUNTY, TEXAS

                                             ********************

                                                    ORDER

                                             ********************

            On this day was heard the foregoing,                  "MOTION TO COMPLY WITH

       COURT OF APPEALS MODIFICATION OF JUDGMENT,"and the same is hereby:

       GRANTED/DENIED

            The Court hereby orders the district clerk to send a copy of

       the reformed JUDGMENT OF CONVICTION BY JURY to the following:

       Texas Department of Criminal Justice-
       Correctional Institutions Division
       P.O. Box 99
       Huntsville, Texas 77342

       Texas Board of Pardons & Paroles
       8610 Shoal Creek Blvd.
       Austin, Texas 78757

       Troy Eugene Huffmaster
       TDCJ-CID# 1537487
       William Clements Uriit
       9601 Spur 591
       Amarillo, Texas 79107

    William P. Clements Unit
    Classification Department
    9601 Spur 591
---Am a r iTlcs-;--T"""'e-::x'"""'a,..,s.,-79T07

       IT IS SO ORDERED

       SIGNED ON                                            I   2014.
                       --------------------------------


                                                                  Honorable Jose Longoria
                                                                    Judge Presiding
                                                                                                       STATE'S
                                                EXHIBIT A                                              EXHIBIT
                                                                                                        c_

                                          MANDATE

  TC1 THE 214th District Court OF Nueces COUI\ITY, GREETII'>JGS

  Before our Court of Appeals for the Thirteenth District of Texas, or1 the 28th day of May, 2fJOSJ,
  the cause upon appeal to revise or reverse your judgment between

  TROY HUFFMASTER,                                                                         Appellant,

                                                  v.

 THE STATE OF TEXAS,                                                                       Appellee.

 CAUSE NO. 13-08-00599-CR                                                 (Tr.Ct.No. 08-CR-2271-F)

 was determined; and therein our said Court made its order in these words:
 MINUTES
 Vol 20/page 188

 On appeal from the 214th District Court of Nueces County, Texas, from a judgment
 signed October 14, 2008. Memorandum Opinion by Justice Rose Vela. Do not publish.
 TEX. R. APP. P. 47.2(b).

THIS CAUSE vv·a.s s:..:!J:-nitted to the Cuuil or. ~.~~!' 27, 2008. on the record and briefs.
These having been examined and fully considered, it is tQe opinior1 of the Co:.::-! th2!'
there was some error in the judgment of the court below, and said judgment is hereby
Tli10DIFIED AND, ,t.~,S-tl.il0uiriED.. J:.F:=-!P.M!::D EJgninst aopelianl, TROY HUFFM/\STE:R.

It is further ordered that this decision be certified below for observance.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Thirteenth District, of Texas, in this behalf, and in all things have it duly recognized, obeyed and
executed.         ·

WfTNESS, the Han. Rogelio Valdez, Chief Justice of our Court of Appeals, wtfnfnesE:fa-1-th-erenf-------
affixed, at the City of Corpus Christi/Edinburg, Texas, this the 14th day of August, 2009.
                                                                                        EXHIBIT A



                                     To preserve error in admitting evidence, a party must make a proper
                                     objection and get a ruling on that objection. In addition, a party must object
                                     each time the inadmissible evidence is offered or obtain a running objection.
                                     An error in the admission of evidence is cured where the same evidence
                                     comes in elsewhere without objection.

                             Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim: App. 2003) (footnotes omitted); see Leday

                             v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998) (explaining that "[o)ur rule ... is that

                             overruling an objection to evidence will not result in reversal when other such evidence was

                         received without objection, either before or after the complained-of ruling,"); Willis v. State,

                         785 S.W .2d 378, 383 (Tex. Crim. App. 1989) (noting that admission of inadmissible
                               (

                         evidence is rendered harmless if the same or similar evidence is introduced without

                      · objection elsewhere during trial).

                                   Here, defense counsel did not obtain a running objection. Therefore, error, if any,

                        in the prosecutor's opening argurneni was cureci !Jecause the same or sirniiar evidence

                        came in elsewhere without objection.                            See Willis, 785 S.W.2d at 383.                       Issue three is

                        overruled.

                                                                     Ill. Modification of Judgment

                                   An appellate court has the power to correct a trial court's written judgment if the

                       appellate court has the necessary information to do so. Cobb v. State, 95 S.W.3d 664,

                       668 (Tex. App.-Houston [1st Dist.] 2-002, no pet.)-:-Tfiis power aoes notaepena upon a

                      party's calling the error to the court's attention or raising the issue on appeal. See French

                      v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (adopting reasoning of Asberry v.

. . .. ____ .~State.,_8_t3_S.W_.2d_526,53_L(Iex._App_.=Da llas_19_9j_,_p_eJ._Le.f'..d)_(kQn cl udi n_g_tbQLr;~_uth qrity_ ___ _____ _______ _ __ ___
  ··--   -   -··   - -----   ------- ---   ------ --------~-- --·-------- --   -- ---   -   -   -   -------- -------- ------------------   -------------------   --------   ···-----~----·-   ··---


                     to reform incorrect judgment "is not dependent upon a request by either party")).



                                                                                            18
                                           EXHIBI'J' l\.



           The written judgment recites that the underlying offense, escape, is a second-

  d~gree felony. However, Huffmaster was indicted for third-degree felony escape, and the

  jury. found him guilty of that offense. The State points out the judgment should be reformed
                                                                                          ---.....

  to. show the conviction was a conviction for third-degree felony escape from a secure

. correctional facility. We agree and therefore modify the judgment to show Huffmaster was

 convicted of third-degree felony escape from a secure correctional facility.

                                         IV. Conclusion

          The judgment of the trial court is modified and, as modified, we affirm the judgment.




                                                    ROSE VELA
                                                    Justice


Do not publish.
    R. ll.po p e7.2(b).
T:::~~.


Memorandum Opinion delivered and
filed this 28th day of May, 2009.




                                             19
                                                                                  EXHIBIT B

                                                                  CASE No. 08 CR 2271 F
                                                                 JNCTI>EJ\"1' N (j ./TRl\': f1089GGOS lX

  THE STATE 0F TEXAS                                                                 §              lN THE ZJ4TH DISTRICT
                                                                                     §
  v.                                                                                 §              COURT
                                                                                     §
  TROY HUFFM..I\STER                                                                 §              NUECES COUJ\TTY, TEXA..S
                                                                                     §
  .STATE ID ).,jO_: TXU3:::782 i.l                                                   §

                                                JUDGMENT OF CONVJCTION BY JURY
                                                                                      Date Judgment
  ,JudgE: Presiding:            HuN.       JOSE LONGORIA                              Entered:
                                                                                                                  10/7/2008
                                                                                      Attorney for
 P.ttorney for State:           ANGELICA HERNANDEZ                                    Defendant:
                                                                                                                 ROBERT FL\~N
  Offen.&e for which Defendant Convicted:                                                        ----~----=-----=------------------

 ESCAPE, BODILY INJURY
 Charging Instrument:                                                                Statute for Offense:
 INDICTMBNT                                                                          38.06 Penal Code
 Date of Offense:
 517/2008
 Degree of Offense:                                                                  Plea to Offense:
 2ND DEGREE                  FEL01~                                                  NOT GUILTY
 ·verdict of Jurv:                                                                   Finding~    on Deadly Weapon:
 GUILTY                                                                               N/A
                                                                             Plea   to znd Enhancemenifrlabitual
 Paragraph:                                       TRUE                       Paragraph:                                            TRU~
 Findings on 1"' Enhancement                                                 Findings on zed
 ?.:::::-zg-:-a.ph:                               'J'RTJE                    Enbancement!Habitual Paragraph:                       TRUE

                                                             10/7/2008                                            1077/2008
 Punishment and Place
 of Confinement:
                                     TWENTY-FIVE (25) i'Eiill.S INSTITUTIONAL DIVISI9N, TDCJ
                                                   THIS SENTENCE SHALL RUN               CONCURRENTLY.
           0      SENTENCE oF coNFih"EMEh"T susPENDED, DEFENDANT PLACED or-; coMMUNITY suPERVISJOr-; FOR                                                 N/A.
                                                 Court Costs:        Restitution:            Restitution Pavabie to:
                                                . s;~ko.to           $    -l? -              0 VICTIM (see beiow)           0   AGENCY/AGE!'."T (see below)
Se:1: Orrender Registration f~equirements do noi a.ppiy to th.: DefenC..u.nt. TEX. CODE Cilllvi. PROC::. chapter 52.
The age of the vic;;im at the time of the offense was              N/A.
                      If Defendan:    i~   to s!?rve sentence in TDCJ enter incarceratiOn oeriods in cnronolo ical orcier.

rr·
                      Frorn'l(.Jogto       10/1/og        From       to               From           to
L J.liJB
                      From           t                           TROY HUFFMASTER
                         /TDCJ-CID# 1537487
                        WILLIAM CLEMENTS UNIT
                            9601 SPUR 591
                           AMARILLO, TEXAS
                                79107



PASTY PEREZ, CLERK
DISTRICT COURT/COUNTY COURTS OF LAW
P.O. BOX 2987
901 LEOPARD STREET
CORPUS CHRISTI, TEXAS
                 78403


RE: MOTION TO COMPEL; CAUSE NO. 08-CR-2271-F



Dear Honorable Clerk:

    Please find enclosed for presentation to the Honorable Judge

of the 214th Judicial District Jose Longoria, my "MOTION TO COMPEL

COURT TO RULE ON PENDING MOTION TO COMPLY WITH COURT OP APPEALS

MODIFICATION OF JUDGMENT."

   There are no copy services available in TPCJ-CID so I am unable

to serve a copy of this Motion to the Nueces County District Attor-

ney•i Office if required .. Would you please make ·any needed copies.

   I thank you in advance for your time and attention in this very

important matter.



Sincerely yours,

E%'&0~~~-
Troy Huffmaster

Pro Se Representation
                         Cause No. 08-CR-2271-F



EX PARTE                           §        IN THE DISTRICT COURT



TROY HUFFMASTER                    §       214TH JUDICIAL DISTRICT



TDCJ-CIDf 1537487                  §       NUECES COUNTY, TEXAS



*****************************************************************

    MOTION TO COMPEL COURT TO RULE ON PENDING MOTION TO COMPLY

           WITH COURT OF APPEALS MODIFICATION OF JUDGMENT

*****************************************************************


TO THE HONORABLE JUDGE JOSE LONGORIA:


     COMES NOW, Troy Huffmaster,    Petitioner, pro se, and respect-

fully motions this Court for a ruling on Petitioner's pending motion

titled:   "MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION OF

JUDGMENT." The Petitioner will show this Honorable Court as follows:

     1. On approximately October 2nd,    2014, Petitioner presented

to this Court:    "MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION

OF JUDGMENT."

     2. Consideration of a motion properly filed and before a trial

court is ministerial. See White v Roper, 640 S.W.2d 586, 594, 596

(Tex. Crim. App. 1982).

     3. Fundamental requirements of due process mandate an oppor-

tunity to be heard. See Creel v District Attorney for Medina County,

818 S.W.2d 45, 46 (Tex. Crim. App. 1991).

    4. Thus,     a district court may be compelled via mandamus to
                                 Page 2.



consider and rule on a pending motion presented to the Court. See

State ex rel. Curry v Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.

1987).

     5. Petitioner, Troy Huffmaster, continues to be prejudiced

in the eyes o£ the   ~exas   Department of Criminal Justice Classifi-

cation Department as well as the Board of Pardons & Paroles for

the reasons set forth in the original Motion to Comply with Court

of Appeals Modification of Judgment.

     6.   For the reasons set forth in the original Motion to Comply,

as well as the above stated, .Petitioner requests this Honorable

Court take immediate action and comply with the Court of Appeals

Mandate and reform the Judgment as ordered.



WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Court
will take immediate action and reform the Judgment of Conviction
to reflect that Petitioner was convicted of a· third-degree felony
escape rather than a second-degree felony escape causing bodily
injury and immediately send copies of the reformed Judgment to
the authorities listed on the Motion to Comply.



                                           Respectfully submitted

                                            ~OJ \-L$V"\AVl;
                                            /cJ I ..J'3/I'.

                                   TROY HUFFMASTER
                                  TDCJ-CID# 1537487
                                WILLIAM CLEMENTS UNIT
                                    9601 SPUR 591
                                AMARILLO, TEXAS 79107


     PATSY PEREZ, CLERK
     DISTRICT COURT/COUNTY COURTS OF LAW
     P.O. BOX 2987
     901 LEOPARD STREET
     CORPUS CHRISTI, TEXAS
                     78403

     RE: PETITIONER'S SECOND MOTION TO COMPEL: CAUSE NO. 08-CR-2271-F


     Dear Honorable Clerk:

        Please find enclosed for presentation to the Honorable Judqe

     of the 214th Juoicial District Jose Longoria,      my "PETITIONER'S

     SECOND MOTION TO COMPEL COURT TO RULE ON PENDING MOTION TO COMPLY

     WITH COURT OF APPEALS MODIFICATION OF JUDGMENT."

        There are no copy services available in TDCJ-CID so I am unable

     to serve a copy of this Motion to the Nueces County District Attar-

     ney's Office if required. Would you please make any needed copies.

        I thank you in advance for your time and attention in this very

     important matter.



     Sincerely yours,



     'Troy Huffmaster

     Pro Se Representation

     Signed on   l- J-~ --(.\            1   2015.
                         Cause No. 08-CR-2271-F



 EX PARTE                           §       IN THE DISTRICT COURT



 TROY HUFFMASTER·                   §       214TH JUDICIAL DISTRICT



TDCJ-CID# 1537487                  §       NUECES COUNTY, TEXAS



*****************************************************************

 · PETITIONER'S SECOND MOTION TO COMPEL COURT TO RULE ON PENDING

 MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION OF JUDGMENT

*****************************************************************


TO THE HONORABLE JUDGE JOSE LONGORIA:


     COMES NOW,    Troy Huffmaster, Petitioner, pro se, and respect-

fully motions this Court for a ruling on Petitioner's pending motion

titled:   "MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION OF

JUDGMENT." The Petitioner will show this Honorable Court as follows:

     1. On approximately October 2nd,    2014,   Petitioner presented

to this Court:    "MOTION TO COMPLY WITH COURT OF APPEALS MODIFICATION

OF JUDGMENT."

     2. On approximately December 23rd, 2014,      Petitioner presented

to this Court:    "MOTION TO COMPEL COURT TO RULE ON PENDING MOTION"

TO COMPLY WITH COURT OF APPEALS MODIFICATION OF JUDGMENT."

     3.   Consideration of a motion properly filed and before a trial

court is ministerial. See White v Roper,    640 S.W.2d 586, 594, 596

(Tex.Crim.App.l982). Fundamental requirements of due process mandate

an opportunity to be heard. See Creel v District Attorney for Medina

County,   818 S.W.2d 45, 46 (Tex.Crim.App.l991).
                                Page ·2.



     4. Petitioner, Troy Huffmaster, continues to be prejudiced

1n the eyes of the Texas Department of Criminal Justice Classifi-

cation Department as well as the Board of Pardons & Paroles for

the reasons set forth in the original Motion to Comply with Court

of Appeals Modification of Judgment.

     5. The request for modification of judgment was made to the

Court of Appeals by the State and,    the Court of Appeals issued a

mandate directing this Court to comply with that mandate. As shown

by this Petitioner by way of exhibit in his Motion to Comply with

the Court of Appeals Modification of Judgment,    this Court's Judgment

of Conviction by Jury was never changed to reflect that Petitioner's

conviction should be that of a third-deqree felony escape rather

than a second-deqree felony escape.

     6. For the reasons set forth in the original Motion to Comply,

as well as the above stated, Petitioner requests this Honorable

Court take immediate action and comply with the Court of Appeals

Mandate and reform the Judgment as ordered.

     7. Failure to comply with this second request to compel this

Court to Comply with the Court of Appeals Modification of Judgment

within 21 days of the date below will result in Petitioner filing

a Writ of Mandamus with the Texas Court of Criminal Appeals.

WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Court
will take immediate action and reform the Judgment of Conviction
to reflect.that Petitioner was convicted of third-degree felony
escape rather than a secono~degree felony escape causing bodily
injury and immediately send copies of the reformed Judgment to
the authorities listed on the Motion to Comply.



Signed on   /-'2_8   ~().-   2015.